Citation Nr: 1547307	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  14-06 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active naval service from November 1986 to January 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that she is precluded from working due to her service-connected disabilities.  By a February 2014 rating decision, she was granted a 100 percent rating for her psychiatric disorders effective December 16, 2013.

Prior to December 16, 2013, the Veteran was service-connected for a psychiatric disorder, rated at 70 percent disabling, a low back disability, rated at 10 percent disabling, and left lower extremity radiculopathy, rated at 10 percent disabling, and therefore, she met the minimum threshold requirements for an award of TDIU benefits under 38 C.F.R. § 4.16(a). 

At the May 2015 hearing, the Veteran reported that she currently receives mental health treatment from her primary care physician.  In addition, she reported that she was awarded Social Security disability benefits based on her psychiatric disability.  However, while the record contains Social Security Administration (SSA) records, the record does not appear to contain the fully favorable decision granting SSA benefits.  This is potentially relevant to the Veteran's claim and should be obtained.




Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of any SSA decision regarding the Veteran's entitlement to disability benefits.

2.  Readjudicate the appeal.  If the claim remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




